Citation Nr: 0610642	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  93-21 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to an increased evaluation for residuals of an 
injury to the left ankle/sole, currently rated at 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel




INTRODUCTION

The veteran had honorable active service from July 1978 to 
July 1981 and in the Army Reserve from June 1983 to June 1986 
and September 1986 to July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for residuals of an injury to the veteran's left 
ankle/sole, evaluated at 10 percent.  The issue on appeal was 
the subject of previous Board remands in July 1995, January 
1997 and January 2002.  In August 2004, the Board remanded 
the case for further evidentiary development.  


FINDING OF FACT

There is no competent medical evidence establishing that 
residuals of a service connected left ankle/sole injury are 
currently manifested greater than moderate limited motion of 
the left ankle or moderate injury of the left foot. 


CONCLUSION OF LAW

The criteria for a compensable evaluation greater than 10 
percent for the service connected residuals of an injury to 
the left ankle and sole of the left foot have not been 
satisfied.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§  3.102, 3.321, 3.655, 4.31, 4.40, 
4.45 and 4.59, 4.71a, Diagnostic Codes 5271 and 5284 (2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-121 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
II and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In letters dated August 2004 and March 2005, the AMC notified 
the veteran of the VCAA and that VA would make reasonable 
efforts to help her obtain necessary evidence with regard to 
her appeal but that she had to provide enough information so 
that VA could request the relevant records.  VA also 
discussed the attempts already made to obtain relevant 
evidence with regard to this appeal.  Further, VA notified 
the veteran of her opportunity to submit additional evidence 
to support her appeal, as she was requested to provide any 
evidence in his possession that pertained to her claim.  

In addition, the AMC issued a detailed supplemental statement 
of the case (SSOC) in August 2005 in which the veteran and 
her representative were advised of all the pertinent laws and 
regulations regarding her claim, and that the SSOC issued by 
the AMC clarified what evidence would be required to 
establish entitlement to the benefits sought, and contained 
the pertinent language from the duty-to-assist regulation 
codified at 38 C.F.R. § 3.159.  See Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).  Thus, to the extent that the 
letters notifying the veteran of the VCAA may not have 
technically informed her of each element of the VCAA, the 
veteran was nonetheless properly notified of all the 
provisions of the VCAA.  The Board finds that the 
notifications received by the veteran adequately complied 
with the VCAA and subsequent interpretive authority.  

The Board also notes that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini II, 18 Vet. 
App. at 119-120.  To the extent that the notice came after 
the initial decision, the Board finds in this case that the 
veteran has not been prejudiced by the timing of the notice.  
The content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), regarding VA's duty to notify.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of her claim.  It appears that 
all obtainable evidence identified by the veteran relative to 
her claim has been obtained and associated with the claims 
file, and that neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  There is no contention that 
additional relevant records have not been obtained.  The 
veteran has not indicated that she has any additional 
evidence to submit.

Accordingly, the Board finds that VA has satisfied its duty, 
under both the former law, the VCAA and substantive 
interpretive authority, to assist the veteran in apprising 
her as to the evidence needed, and in obtaining evidence 
pertaining to her claim, and the veteran has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for further 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court has held that such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203, 
207 (1999) (en banc), vacated on other grounds sub nom., 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

The Board notes that the August 2004 VCAA letter was returned 
to AMC by the Postal Service as undeliverable.  Subsequent 
letters sent to the same address and to a different address 
were not returned to AMC.  In the normal course of events it 
is the burden of the veteran to keep VA apprised of his or 
her whereabouts, and failing to do so places no burden on VA 
to locate the veteran.  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
("duty to assist is not always a one-way street.").  The 
record shows that the veteran provided VA with at least seven 
different mailing addresses in the last nine years, 
indicating that the veteran was cognizant of her burden to 
keep VA apprised of her correct mailing address.  Finally, 
notice consists of written notice sent to a claimant or payee 
at his or her latest address of record.  See 38 C.F.R. 
§ 3.1(q) (3005).  

Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102, 5103; 38 C.F.R. § 3.159(b); Pelegrini II, 18 Vet. 
App. at 121-122.  Any further attempts to assist the veteran 
in developing her claims at this stage of the proceeding 
would result in needless delay, and are thus unwarranted.

In light of the Board's denial of the increased rating claim, 
no additional effective date will be assigned, so there can 
be no possibility of any prejudice to the veteran under the 
holding in Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-
1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 2006).  For the 
above reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the issue discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2005) (harmless error).

Pursuant to the Board's August 2004 remand, the AMC requested 
a VA examination for the veteran.  In a letter to the veteran 
dated June 2005, AMC advised that a VA medical center would 
notify her of the date, time and place of the examination, 
noted that "This exam is very important," and cautioned 
that failure to report for the examination might adversely 
affect her claim.  Nonetheless, the veteran failed to report 
to the examination.  Neither the veteran nor her 
representative has asserted that she did not receive notice 
of the scheduled examination or indicated that she would 
report if the examination were rescheduled.

VA regulations provide that when a claimant fails to report, 
without good cause, for a VA medical examination scheduled in 
conjunction with an original claim, the claim shall be rated 
on the evidence of record.  38 C.F.R. §§ 3.655(a), (b).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant or the death of an 
immediate family member.  Id. at § 3.655(a).  Given the 
absence of explanation by the veteran or her representative 
regarding her failure to report to the scheduled VA 
examination, the Board finds that the veteran did not show 
good cause in failing to keep her VA examination appointment.  
Furthermore, the Board finds that additional efforts to 
schedule an examination would be futile.  Therefore, the 
Board will decide this case based on the evidence of record.  
38 C.F.R. § 3.655(b) (2005).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005). Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

Under Diagnostic Code 5271, a 10 percent evaluation, the 
veteran's current rating, is warranted for "moderate" 
limited motion of the ankle; a 20 percent evaluation is 
warranted for "marked" limited motion of the ankle.  38 
C.F.R. § 4.71a, Diagnostic Code 5271.  The veteran's left 
foot disability is potentially ratable under Diagnostic Code 
5284, under which a 10 percent evaluation is warranted for 
"moderate" injury and 20 percent for "moderately severe" 
injuries.  38 C.F.R. § 4.71, Diagnostic Code 5284 and Note.  

The most recent pertinent medical records in the veteran's 
claims file that pertain to her foot disabilities are VA 
examination reports dated June 1996 and January 1998.  Both 
reports noted the veteran's complaints of pain in her left 
ankle and foot, weight bearing pain, pain when standing, pain 
in the arch of her left foot, increased pain during weather 
changes, intermittent swelling of the left ankle, and the 
need to rest frequently.  Both reports note that the veteran 
walked with a slight limp to the left and that she became 
fatigued climbing steps.  Although both examinations noted 
tenderness to palpation, particularly over the lateral aspect 
of the ankle, there was no tenderness over the heel pad or 
metatarsal pad region and the veteran's foot showed no 
evidence of redness, heat, swelling or deformity.  The 
veteran had full range of motion of all toes on her left foot 
and she was able to walk heel to toe.  In 1996, the range of 
motion of the veteran's left foot in dorsiflexion was 10 
degrees with pain on motion; plantar flexion was 40 degrees, 
with no significant pain noted.  In 1998, dorsiflexion was 10 
degrees with pain on motion; plantar flexion was 45 degrees, 
with some pain on motion noted.   The examiner noted that the 
veteran had a normal range of motion of the left ankle in 
1996 and again in 1998.  In 1998, there was evidence of mild 
lateral instability of the left ankle as the veteran's 
interior drawer sign was on the order of 1 to 2+, although 
the examiner found no evidence of weakened movement, excess 
fatigability, or in-coordination.  X-rays indicated that the 
left ankle and foot appeared normal.

A 20 percent rating under Diagnostic Code 5271, which is 
granted for "marked" limited motion of an ankle, is 
precluded because the veteran possessed full range of motion 
of the left foot.  Taking into account the objective evidence 
of the veteran's limited ankle motion, painful motion, weight 
bearing pain, pain on motion and fatigue pertaining to her 
ankle, 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2005) (functional 
loss, joints, and painful motion), it was appropriate for the 
RO to find that the veteran had a moderate disability of the 
left ankle and evaluate the residuals of the veteran's ankle 
injury at 10 percent under Diagnostic Code 5271.  

Under Diagnostic Code 5284, because the evidence shows that 
the veteran possessed full range of motion of the left foot 
and there was an absence of evidence of weakened movement or 
excess fatigability, an evaluation greater than 10 percent 
under Diagnostic Code 5284 is not warranted.  As the 
preponderance of the evidence weighs against granting greater 
evaluations for the residuals of the veteran's left ankle and 
foot injuries, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2005).


ORDER

An evaluation greater than 10 percent for residuals of an 
injury to the left ankle/sole is not warranted.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


